TORRUELLA, Circuit Judge
(Concurring in part, Dissenting in part).
I wholeheartedly agree with the majority that Igartúa’s claim challenging Congress’s failure to include Puerto Rico within its apportionment of districts is an apportionment challenge covered by § 2284(a). I also agree that it satisfies the minimum requirements of substantiality for subject matter jurisdiction and, thus, a three-judge court should have been convened. Despite the excellent analysis provided by the majority in reaching these conclusions, I am unable to join their opinion because, unlike my colleagues, I do not believe this Court is bound by stare decisis on the three-judge issue.
The panel’s treatment of the three-judge issue in Igartúa IV did not provide any reasoning or explain its conclusion, and was not among the case’s enumerated holdings. Moreover, the footnote, consisting of just three sentences—the first acknowledging only that the Government did not argue for a three-judge court; the second merely restating a portion of § 2284(a); and the third offering a vague eight-word rejection—is the opinion’s sole and complete discussion of that topic. Far from “considered,” the footnote is cursory, a comment made merely in passing.
The utter lack of discussion and complete absence of analysis of the three-judge issue renders footnote 6 dicta. This Court has defined “obiter dictum” as “observations relevant, but not essential, to the determination of the legal questions then before the court.” Dedham Water Co. v. Cumberland Farms Dairy, Inc., 972 F.2d 453, 459 (1st Cir. 1992). In Arcam Pharm. Corp. v. Faría, this Court quoted Second Circuit Judge Pierre Leval’s characterization of dictum as “an assertion in a court’s opinion of a proposition of law which does not explain why the court’s judgment goes in favor of the winner.” 513 F.3d 1, 3 (1st Cir. 2007) (emphasis added) (quoting Pierre N. Leval, Judging Under the Constitution: Dicta About Dicta, 81 N.Y.U. L. Rev. 1249, 1256 (2006)). “[I]n evaluating dicta, ‘[mjuch depends on the character of the dictum. Mere obiter may be entitled to little weight, while a carefully considered statement ..., though technically dictum, must carry great weight, and may even ... be regarded as conclusive.’ ” McCoy v. Mass. Inst. of Tech., 950 F.2d 13, 19 (1st Cir. 1991) (quoting Charles A. Wright, The Law of Federal Courts § 58, at 374 (4th ed. 1983)).
Considering the cursory treatment given to this issue by the Igartúa IV panel, our hands are not tied by stare decisis. See *161Montejo v. Louisiana, 556 U.S. 778, 793, 129 S.Ct. 2079, 173 L.Ed.2d 955 (2009) (arguing that a relevant factor in stare decisis is “whether the decision was well reasoned”); Edelman v. Jordan, 415 U.S. 651, 670-71, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974) (stating that the lack of substantive discussion of issues in an opinion carries the consequence that the opinion not be given “the same precedential value as would be [given to] an opinion of this Court treating the question on the merits”); see also CBOCS W., Inc. v. Humphries, 553 U.S. 442, 468, 128 S.Ct. 1951, 170 L.Ed.2d 864 (2008) (Thomas, J., dissenting) (“[T]he Court’s one-paragraph discussion of the issue was, at best, both cursory and ambiguous. This is hardly the stuff of which stare decisis is made.”); Payne v. Tennessee, 501 U.S. 808, 828, 111 S.Ct. 2597, 115 L.Ed.2d 720 (1991) (“Stare decisis is not an inexorable command; rather, it ‘is a principle of policy and not a mechanical formula of adherence to the latest decision.’” (quoting Helvering v. Hallock, 309 U.S. 106, 119, 60 S.Ct. 444, 84 L.Ed. 604 (1940))); Carpenters Local Union No. 26 v. U.S. Fid. & Guar. Co., 215 F.3d 136, 142 (1st Cir. 2000) (“[S]tare deci-sis is neither a straightjacket nor an immutable rule; it leaves room for courts to balance their respect for precedent against insights gleaned from new developments, and to make informed judgments as to whether earlier decisions retain preclusive force.”); Loveladies Harbor, Inc. v. United States, 27 F.3d 1545, 1549 (Fed. Cir. 1994) (overruled on other grounds) (“[W]e are unwilling to give stare decisis effect to a matter that we did not fully consider and that was not before us in the prior case.”).
As the footnote is dicta and does not constitute stare decisis,- neither this Court nor the district court can be bound by it, regardless of the similarities between Igartúa TV and Igartúa V. “Dicta—as opposed to a court’s holdings—have no binding effect in subsequent proceedings in the same (or any other) case.” Municipality of San Juan v. Rullán, 318 F.3d 26, 28 n.3 (1st Cir. 2003) (emphasis added). “[D]ictum contained in an appellate court’s opinion has no preclusive effect in subsequent proceedings in the same, or any other, case.” Dedham Water Co. v. Cumberland Farms Dairy, Inc., 972 F.2d 453, 459 (1st Cir. 1992); see also Kosereis v. Rhode Island, 331 F.3d 207, 213 (1st Cir. 2003) (“Dicta, of course, is not binding on future panels.”). Rather, “[w]e are at liberty to correct the misunderstanding” and “[t]hose statements are not good law.” United States v. Pérez-Ruiz, 353 F.3d 1, 10 (1st Cir. 2003). This Court has explicitly cautioned district courts against following dicta from the appellate court, even within the same case. See Dedham Water Co., 972 F.2d at 459 (“When, as here, the district court ... proposed to act upon dicta contained in the appeals court’s earlier opinion ... it is especially important that we ... hold the parties to the usual consequence of invited error.”). “To do otherwise,” Dedham warns, “would place a premium on agreeable acquiescence to perceivable error as a weapon of appellate advocacy.” Id. (quoting Merchant v. Ruhle, 740 F.2d 86, 92 (1st Cir. 1984)).
Indeed, Igartúa TV’s footnote is the kind of “ ‘drive-by jurisdictional ruling’ that the Supreme Court has instructed has ‘no precedential effect.’” CE Design Ltd. v. Amer. Econ. Ins. Co., 755 F.3d 39, 46 (1st Cir. 2014) (“[T]he brief discussion in the Massachusetts [v. United States Veterans Admin., 541 F.2d 119 (1st Cir. 1976) ] footnote is arguably the sort of ‘drive-by jurisdictional ruling’ that the Supreme Court has instructed has ‘no precedential effect.’ ” (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 91, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998))).
*162Although the Supreme Court has not yet formally resolved whether convening a three-judge court under § 2284(a) is a jurisdictional requirement, it was jurisdictional before the statute was amended in 1976. As relevant here, those amendments changed the statute to require parties to request a three-judge panel rather than requiring judges to identify claims as falling under § 2284(a) upon them filing, but the amendments left intact the mandate that “[a] district court of three judges shall be convened ... when an action is filed challenging the constitutionality of the apportionment of congressional districts.” 28 U.S.C. § 2284(a) (emphasis added). Thus, the three-judge requirement of § 2284 uses jurisdictional language, and nothing in the legislative history suggests any intention to change that determination to be otherwise. The Second, Fifth, and Sixth Circuits have held as much. Lulac of Texas v. Texas, 318 Fed.Appx. 261, 264 (5th Cir. 2009) (“We agree with our sister circuits that the term ‘shall’ in § 2284 is mandatory and jurisdictional. Although the 1976 amendment to § 2284 reduced the categories of cases subject to the three-judge requirement, nothing in the legislative history suggests an intent to alter its jurisdictional nature.” (internal citations omitted)); Kalson v. Paterson, 542 F.3d 281, 287 (2d Cir. 2008) (“The text of 28 U.S.C. § 2284 uses typically jurisdictional language.... There is, moreover, no reason to think that when in 1976 Congress amended the three-judge statute, it intended to make this imperative nonjurisdictional.... [Nothing in the legislative history that describes the reasons for retaining the three-judge requirement in apportionment challenges suggests any change with respect to jurisdiction.”); see also Armour v. Ohio, 925 F.2d 987, 989 (6th Cir. 1991) (en banc). Accordingly, the Igartúa IV footnote is a “drive-by jurisdictional ruling” with no precedential effect.13
For these reasons I do- not believe Igar-túa -IV decided the three-judge issue. Judge Lipez’s concurrence, as written, accepts only the judgment. 626 F.3d 592, 606 (1st Cir. 2010). I dissented in everything except the conclusion that the U.S. Constitution does not give Puerto Rico- residents the right to vote for members of the House of Representatives because Puerto Rico is not a state. Id. at 620-28. Accordingly, it seems that only one member of the panel (Judge Lynch) subscribed to footnote 6, which would be insufficient to constitute a holding of the Court and, instead, makes it nothing other than dicta. Because the footnote lacked the necessary support to become a determination of this Court, it does not bind this Court or any other court.
A mere footnote, bereft of reasoning or analysis, should not foreclose the voting rights of close to four million United States citizens. I would reverse the judgment of the district court refusing to convene a three-judge court and remand the case to that' court for further proceedings *163consistent with all other aspects of the majority opinion.

. By contrast, the Supreme Court’s implicit jurisdictional decision in Adams v. Clinton, 531 U.S. 941, 121 S.Ct. 336, 148 L.Ed.2d 270 (2000), carries precedential value with respect to the validity of the three-judge panel because the threshold jurisdictional requirement for direct review by the Supreme Court was explicitly established by 28 U.S.C. § 1253 and spelled out by the Court in Norton v. Mathews, 427 U.S. 524, 96 S.Ct. 2771, 49 L.Ed.2d 672 (1976) and Mobay Chem. Corp. v. Costle, 439 U.S. 320, 99 S.Ct. 644, 58 L.Ed.2d 549 (1979) (per curiam). Far from being a potential "drive-by jurisdictional ruling,” the determination of jurisdiction in such cases, where the nature and importance of the jurisdictional question is clearly established by both stand-alone statute and precedent, is an "ignition” ruling—the first, prerequisite step without which the Court could not proceed.